Citation Nr: 1325086	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  05-21 223	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 through February 1964, March 1965 through April 1968, and June 1970 through May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A timely Notice of Disagreement (NOD) was received from the Veteran in June 2004.  After a Statement of the Case (SOC) was issued in May 2005, the Veteran perfected his appeal in June 2005, via VA Form 9 substantive appeal.

The substantive appeal reflects that the Veteran initially requested that a video conference be arranged in this matter.  In February 2005, however, the Veteran notified VA that he wished to withdraw his hearing request.  Neither the Veteran nor his representative has sought to reschedule the hearing.

In June 2009, the Board remanded this matter for further development, to include efforts to obtain any outstanding VA or private treatment records; arranging the Veteran to undergo a VA examination of his claimed cervical spine disability; and readjudicating the Veteran's claim.  After the RO undertook efforts to perform these development actions, the matter was returned to the Board.

In October 2012, the Board remanded the case for further development.

In July 2013, the Board obtained a medical opinion from Veterans Health Administration (VHA) neurosurgeon.  A copy of this opinion has been associated with the claims folder.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1961 through February 1964, March 1965 through April 1968, and June 1970 through May 1974.

2.	On July 1, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran through his representative that he wished to withdraw his appeal of the denial of service connection.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant through his representative, submitted a statement in July 2013 expressing his desire to withdraw his appeal that was pending before the Board.  This communication satisfies the requirements for a withdrawal of the appeal under 38 C.F.R. § 20.204.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


